DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 02/08/2021.  Claims 1-20 are pending and have been examined.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/972755, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application; for example, it is noted that the provisional application only includes a subset of the current drawings with minimal associated description, which does not contain numerous limitations recited in the claims (e.g. mechanic objects, mission screen, etc.).  Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 05/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The use of a trade name or a mark used in commerce (e.g. IOS, ANDROID, WIFI, WIMAX, WINDOWS, VXWORKS, JAVA, etc.) has been noted in this application. It should be capitalized (each letter) wherever it appears and be accompanied by the generic terminology or, where appropriate, include a proper symbol indicating use in commerce, such as ™, SM, or ® following the word.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 5-6, 8, 14-15, 17, and 20 are objected to because of the following informalities:  
As per claim 5, “comprising” in line 2 should be preceded by “the method further”.  There is lack of antecedent basis for “the collision” in line 4 (e.g. replace “detecting that the first mechanic object collides” with “detecting a collision between the first mechanic object and”).  
The above similarly applies to claims 6, 8, 14-15, 17, and 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Claim 10 recites a “system” comprising “a user device” and “a server”, but the terms “a user device” and “a server” can merely refer to software per se.  Accordingly, the recited “system” is not a process, a machine, a manufacture or a composition of matter, and claim 10 fails to recite statutory subject matter as defined in 35 U.S.C. 101.  
Claims 11-18 merely recite either additional functions performed or additional descriptions of electronic data, and accordingly, also fail to recite statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7, 10, 12-13, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 20170354886 A1 as cited in IDS dated 05/06/2021).
As per independent claim 1, Sato teaches a method for providing a game or test application comprising: causing a workplace to be displayed on an interface, the workplace comprising a plurality of field objects and a plurality of mechanic objects, wherein each of the mechanic objects is positioned within a field object (e.g. in paragraph 5, “a game apparatus, comprising a terrain arrangement portion, a character movement control portion, a calculation portion, a terrain determination portion, and a game processing portion. The terrain arrangement portion is configured to arrange terrain objects in a virtual space. The terrain object is also called, for example, a background object, and means various kinds of objects such as a flat plane, a hill (slope), a floor, a wall, a cliff, a tree, etc. The character movement control portion is configured to move a character object in the virtual space based on an operation of a player”); causing a plurality of controllable objects to be displayed on the interface (e.g. in paragraph 95, “In this game screen 100, a character object (player object 102) and a terrain object 104 are included. Although omitted in FIG. 4, in the game screen 100 (virtual space), other character objects such as an enemy object and item objects are also included” and figure 4); receiving a command to move one of the controllable objects to a position that overlays at least a portion of the plurality of field objects (e.g. in paragraphs 5 and 96, “The character movement control portion is configured to move a character object in the virtual space based on an operation of a player”); converting the overlaid portion of the plurality of field objects to an active region (e.g. in paragraph 94, “the GPU 22b performs modeling of various kinds of objects in a three-dimensional virtual space under instructions of the CPU 20. That is, various kinds of objects are produced or arranged in the virtual space, whereby a certain sight (scene) can be produced”); identifying a mechanic object contained within the active region (e.g. in paragraph 95, “In this game screen 100, a character object (player object 102) and a terrain object 104 are included. Although omitted in FIG. 4, in the game screen 100 (virtual space), other character objects such as an enemy object and item objects are also included” and figure 4); and in response to identifying the mechanic object contained within the active region, running a mechanic object behavior on the mechanic object within the active region (e.g. in paragraph 96, “player object 102 performs, according to an operation of a player, arbitrary actions such as changing a direction in the virtual space, moving in the virtual space, using an item like arms and so on. Therefore, for example, the player object 102 may fight with an enemy object, and may acquire an item object”).

As per claim 3, the rejection of claim 1 is incorporated and Sato further teaches indicating a quantity available for user manipulation associated with each of the plurality of controllable objects (e.g. in paragraph 111, “FIG. 5A shows a start position P.sub.m (m=1, 2, 3, 4, 5) for the determination object 120 that is set to the player object” and/or paragraphs 95-96, “item objects are also included…acquire an item object”).

As per claim 4, the rejection of claim 1 is incorporated and Sato further teaches wherein running the mechanic object behavior comprises causing the mechanic object within the active region to move horizontally within the active region (e.g. in paragraphs 97-98, “an animation when the player object 102 moves is changed according to terrain, or an action is selected according to terrain around the player object” and figure 5b and 9a travel direction horizontal on a flat surface).

As per claim 7, the rejection of claim 1 is incorporated and Sato further teaches wherein running the mechanic object behavior comprises causing the mechanic object within the active region to move vertically within the active region (e.g. in paragraphs 97-98 and 100, “an animation when the player object 102 moves is changed according to terrain, or an action is selected according to terrain around the player object… up a hill”).

Claims 10, 12-13, and 16 are the system claims corresponding to method claims 1, 3-4, and 7 and are rejected under the same reasons set forth, and Sato further teaches a user device comprising a user interface (e.g. in paragraphs 68 and 85, “terminal device 14 comprises an operation portion such as…a display portion such as an LCD”) and a server communicably coupled to the user device, the server being configured to perform the steps (e.g. in paragraphs 68-70 and 79, “terminal device 14…receives data…from the game apparatus [which] performs the game processing”, i.e. game apparatus is a server).

As per independent claim 19, Sato teaches a method for providing a game or test application comprising: receiving, from a server (e.g. in paragraphs 68-70 and 79, “terminal device 14…receives data…from the game apparatus [which] performs the game processing”, i.e. game apparatus is a server), instructions to display a workplace on a user interface, the workplace comprising a plurality of field objects and a plurality of mechanic objects, wherein each of the mechanic objects is positioned within a field object (e.g. in paragraph 5, “a game apparatus, comprising a terrain arrangement portion, a character movement control portion, a calculation portion, a terrain determination portion, and a game processing portion. The terrain arrangement portion is configured to arrange terrain objects in a virtual space. The terrain object is also called, for example, a background object, and means various kinds of objects such as a flat plane, a hill (slope), a floor, a wall, a cliff, a tree, etc. The character movement control portion is configured to move a character object in the virtual space based on an operation of a player”); receiving, from the server, instructions to display a plurality of controllable objects on the user interface (e.g. in paragraph 95, “In this game screen 100, a character object (player object 102) and a terrain object 104 are included. Although omitted in FIG. 4, in the game screen 100 (virtual space), other character objects such as an enemy object and item objects are also included” and figure 4); receiving, from a user, an indication to move one of the controllable objects to a position that overlays at least a portion of the plurality of field objects (e.g. in paragraphs 5 and 96, “The character movement control portion is configured to move a character object in the virtual space based on an operation of a player”); transmitting the indication to the server (e.g. in paragraphs 68-70, “terminal device 14 transmits…data to…the game apparatus”); receiving, from the server, instructions to convert the overlaid portion of the plurality of field objects to an active region (e.g. in paragraph 94, “the GPU 22b performs modeling of various kinds of objects in a three-dimensional virtual space under instructions of the CPU 20. That is, various kinds of objects are produced or arranged in the virtual space, whereby a certain sight (scene) can be produced”); identifying a mechanic object contained within the active region (e.g. in paragraph 95, “In this game screen 100, a character object (player object 102) and a terrain object 104 are included. Although omitted in FIG. 4, in the game screen 100 (virtual space), other character objects such as an enemy object and item objects are also included” and figure 4); and in response to identifying the mechanic object contained within the active region, receiving, from the server, instructions to run a mechanic object behavior on the mechanic object within the active region (e.g. in paragraph 96, “player object 102 performs, according to an operation of a player, arbitrary actions such as changing a direction in the virtual space, moving in the virtual space, using an item like arms and so on. Therefore, for example, the player object 102 may fight with an enemy object, and may acquire an item object”), wherein the mechanic object behavior comprises at least one of: moving the mechanic object within the active vertically within the active region; or moving the mechanic object within the active region horizontally within the active region (e.g. in paragraphs 97-98 and 100, “an animation when the player object 102 moves is changed according to terrain, or an action is selected according to terrain around the player object… up a hill” and figure 5b and 9a travel direction horizontal on a flat surface).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20170354886 A1 as cited in IDS dated 05/06/2021) in view of Fujioka et al. (US 20020160835 A1 as cited in IDS dated 05/06/2021).

As per claim 2, the rejection of claim 1 is incorporated, but Sato does not specifically teach prior to causing the workplace to be displayed on the interface, causing a mission screen to be displayed on the interface, the mission screen indicating a mechanic object goal.  However, Fujioka teaches prior to causing a workplace to be displayed on an interface, causing a mission screen to be displayed on the interface, the mission screen indicating a mechanic object goal (e.g. in paragraph 83, “When initial ability values of various types and an initial stamina index have been set for the main character to be trained in this game mode, a training procedure simulating a war scenario is implemented… a home country and a plurality of mission destinations are prepared as various scenes in the game, the character is dispatched to a desired mission destination according to operations performed by the player (corresponding to scene switching), the character is made to perform prescribed tasks (corresponding to actions) at the mission destination (the undertaking of one task corresponds to one week (time unit) in the time frame set in the game)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sato to include the teachings of Fujioka because one of ordinary skill in the art would have recognized the benefit of improving game immersion.  
Claim 11 is the system claim corresponding to method claim 2, and is rejected under the same reasons set forth.

Claims 5-6, 8-9, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20170354886 A1 as cited in IDS dated 05/06/2021) in view of Matsushita et al. (US 20110319164 A1 as cited in IDS dated 05/06/2021).
As per claim 5, the rejection of claim 4 is incorporated and Sato further teaches wherein the mechanic object is a first mechanic object, comprising: detecting that the first mechanic object collides with a second mechanic object (e.g. in paragraph 5, “calculate collision positions that a plurality of determination regions having a three-dimensional shape collide with the terrain object respectively in case that the determination regions are moved in directions that are respectively decided according to predetermined rules from a plurality of positions that are relatively set from a position of the character object”); determining that the second mechanic object moved vertically prior to the collision (e.g. in paragraphs 14 and 117, “the position being a position that is further shifted from a position that a determination object is moved by a first predetermined amount from the collision position in a direction perpendicular to a direction of a normal of the terrain object at the collision position and in the traveling direction of the character object, by a second predetermined amount in a vertically downward direction… In case of moving or casting the determination object 120 to the target position Q.sub.1 from the start position P.sub.1, it is determined whether the determination object 120 collides with (surface of) the terrain object”), but does not specifically teach in response to detecting the collision, removing the second mechanic object from the interface.  However, Matsushita teaches in response to detecting a collision, removing a second mechanic object from an interface (e.g. in paragraph 25, “character 98 having a function of removing an object, which exists in the bottom of the game field 91, to the outside of the game field 91 is displayed in the bottom of the screen”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sato to include the teachings of Matsushita because one of ordinary skill in the art would have recognized the benefit of improving collision mechanics of the game and/or providing feedback.  

As per claim 6, the rejection of claim 4 is incorporated and Sato further teaches wherein the mechanic object is a first mechanic object, comprising: detecting that the first mechanic object collides with a second mechanic object (e.g. in paragraph 5, “calculate collision positions that a plurality of determination regions having a three-dimensional shape collide with the terrain object respectively in case that the determination regions are moved in directions that are respectively decided according to predetermined rules from a plurality of positions that are relatively set from a position of the character object”); determining that the second mechanic object has not moved prior to the collision (e.g. in paragraph 115, “it is unnecessary to actually move the determination object 120, and if it is determined that the determination object 120 collides, thereafter, it does not need to perform calculation for moving the determination object 120 to the target position Q.sub.m”), but does not specifically teach in response to detecting the collision, removing the first mechanic object from the interface.  However, Matsushita teaches in response to detecting a collision, removing a first mechanic object from an interface (e.g. in paragraph 25, “character 98 having a function of removing an object, which exists in the bottom of the game field 91, to the outside of the game field 91 is displayed in the bottom of the screen”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sato to include the teachings of Matsushita because one of ordinary skill in the art would have recognized the benefit of improving collision mechanics of the game and/or providing feedback.  

As per claim 8, the rejection of claim 7 is incorporated and Sato further teaches wherein the mechanic object is a first mechanic object, comprising: detecting that the first mechanic object collides with a second mechanic object (e.g. in paragraph 5, “calculate collision positions that a plurality of determination regions having a three-dimensional shape collide with the terrain object respectively in case that the determination regions are moved in directions that are respectively decided according to predetermined rules from a plurality of positions that are relatively set from a position of the character object”), but does not specifically teach in response to detecting the collision, removing the first mechanic object from the interface; and adjusting a value associated with the second mechanic object based on a value associated with the first mechanic object.  However, Matsushita teaches in response to detecting a collision, removing a first mechanic object from an interface (e.g. in paragraph 25, “character 98 having a function of removing an object, which exists in the bottom of the game field 91, to the outside of the game field 91 is displayed in the bottom of the screen”) and adjusting a value associated with the second mechanic object based on a value associated with the first mechanic object (e.g. in paragraph 26, “As described previously, in the game according to the present embodiment, the shape of an object is altered by a collision with another object. However, the alteration achieved by a physical calculation after precisely modeling the shape of the object requires heavy computational load. Thus, several sets of data on the shape of the object are prepared depending on the degree of the alteration in advance, and the shape of the object is altered in stages by an alteration”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sato to include the teachings of Matsushita because one of ordinary skill in the art would have recognized the benefit of improving collision mechanics of the game and/or providing feedback.  

As per claim 9, the rejection of claim 8 is incorporated and the combination further teaches displaying an indicator on the interface based on the value associated with the second mechanic object (e.g. Matsushita, in paragraph 26, “Thus, several sets of data on the shape of the object are prepared depending on the degree of the alteration in advance, and the shape of the object is altered in stages by an alteration”).

Claims 14-15 and 17-18 are the system claims corresponding to method claims 5-6 and 8-9 and are rejected under the same reasons set forth.

As per claim 20, the rejection of claim 19 is incorporated and Sato further teaches detecting a collision between two or more mechanic objects and in response to detecting the collision, transmitting an indication of the collision to the server (e.g. in paragraphs 5, 68-70, 79, and 117, “calculate collision positions that a plurality of determination regions having a three-dimensional shape collide with the terrain object respectively in case that the determination regions are moved in directions that are respectively decided according to predetermined rules from a plurality of positions that are relatively set from a position of the character object… transmits…data to…the game apparatus”), but does not specifically teach receiving an adjustment of a value associated with one of the two or more mechanic objects; and displaying the adjustment on the user interface.  However, Matsushita teaches receiving an adjustment of a value associated with one of two or more mechanic objects and displaying the adjustment on a user interface (e.g. in paragraph 26, “As described previously, in the game according to the present embodiment, the shape of an object is altered by a collision with another object. However, the alteration achieved by a physical calculation after precisely modeling the shape of the object requires heavy computational load. Thus, several sets of data on the shape of the object are prepared depending on the degree of the alteration in advance, and the shape of the object is altered in stages by an alteration”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sato to include the teachings of Matsushita because one of ordinary skill in the art would have recognized the benefit of improving collision mechanics of the game and/or providing feedback.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Amano et al. (US 20140028544 A1) teaches “the moving direction is indicated by either one of left, right, top and bottom, and the current position and the collision determining position are represented by the coordinates” (e.g. in paragraph 166 and figure 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        07/02/2022


/ARIEL MERCADO/Primary Examiner, Art Unit 2176